Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 January 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Jan. 25. 1781.
I have received your esteemed Favour of the 20 Inst and see with great Concern your Position with regard to M. de Chaumont.— In order to act with legal propriety with regard to the Marquis de la Fayette, I have thought it prudent to take the advice of Council, and in consequence of it I have this day written my Friends at Bordeaux a Letter of which the inclosed is a Copy. Please to transmit to them M. de Chaumonts Receipt without loss of Time. I am sorry to observe to you that unless we force a compliance with the Charterparty & load the ship accordingly so as to make the Freight due I do not find any other Way of securing your Reimbursement, and I fear you will be obliged to come in with the Creditors & take a Proportion of what Mr de C may finaly pay. If he pays all (& I hope he will do even more so as to secure his Family in their Hopes) you will lose only the Time, but even that is a great Disadvantage to our affairs. If we should fail of getting the ship round to L’Orient by the legal steps I have taken, I know of no other Way of doing it than by the assistance of Government, and as the Matter is so clearly Just & so evidently injurious to the States if not compleated, I think they will not refuse to order the ship to go the Voyage, as to what further Expences, the Vessell may make the remainder of the Freight you will have to pay & what she makes by other Freight from Bordx. to L’Orient will amply provide for them, for I suppose the Tonnage will amount to about 1200 which at £200 per Ton will be £240,000 Livres & it is probable she will gain to the Owners about 10,000 Livres in Freight to L’orient.
I should not have taken the steps I have done to force the ship from Bordx without first asking your Opinion, but Time will not permit me to have that, & my Lawyer strongly advises the Measure without delay: I hope therefore you will approve my Conduct.
The Bills I stood engaged to M. de Chaumont for will come back, so that instead of owing him a large Sum as his son told you, I shall owe him but a Trifle, & I think the Event justifys my prudence; if I had done what he desired me pressingly to do I should now owe 400,000 Livres more than I should be able to pay, but luckily I shall not lose a sol.
  I have in my Hands belonging to him, which I was to have shipped on his accot to America a quantity of fine Cloth &c for Officers Cloathing the prime Cost of which is 25551 10.


A Quantity of other Goods such as Cloths Linnens, Hatts, Velvets Leather Breeches & Gloves first Cost is about &
23000.---


I shall owe him a Balance of about
  5000  



£48,551.10.*


If you can make a purchase of him of these Articles & get an order on me for the Delivery of them it will be so much secured, if it is done before a Failure is declared, because as in the Bankrupt Laws in England after a Failure no act of the Bankrupt is valid, but all must share alike.— I shall continue to write as anything Occurs & in the mean time am as ever with the greatest Respect Yours most dutifully & affectionately
Jona Williams J

*P.S. I find on Examination of the accot that after reimbursing the Bills I shall not probably have anything in hand, therefore do not depend on any Balance from me.—

 
Notation: J Williams 25 Jan 1781
